DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-6, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/110397 A1 Wang et al. (Wang) as disclosed in the IDS.
	As to Claims 1 and 15, Wang discloses a communication apparatus that is a base station (Fig. 1A, ‘the base station 114a may be part of the RAN 104, which may also include other base stations and/or network elements (not shown), such as a base station controller (BSC), a radio network controller (RNC), relay nodes, etc.’, ¶ 0039), the communication apparatus comprising: 
a control section (Fig. 1A, ‘the base station 114a may be part of the RAN 104, which may also include other base stations and/or network elements (not shown), such as a base station controller (BSC), a radio network controller (RNC), relay nodes, etc.’, ¶ 0039) configured to determine, on a basis of first communication situation information regarding a communication situation of the base station (Fig. 15, ‘CAP 1502 may then evaluate the primary channel request and examine whether the new primary channel request is compatible with all primary channels as well as TXOP schedules (NOTE: ‘TXOP schedules is interpreted to be first communication situation information’), RAWs, or TXOPs as generally defined above in the list of overlapping networks with the requesting networks and transmit a coordination request with either SUCCESS or REJECT 1513’, ¶ 0184) and second communication situation information regarding a communication situation received from another base station (Fig. 15, ‘requesting AP 1501 may report measured interference as well as the networks that are overlapping with its own network using a message such as a measurement interference IE 1511 (NOTE: ‘measurement interference is interpreted to be second communication situation information’) by transmitting the measurement interference message or IE to the CAP 1502. The measurement interference message or IE includes interference measured by the AP’, ¶ 0182), whether or not it is permissible to carry out control of a communication parameter in the base station (Fig. 15, ‘CAP 1502 may then evaluate the primary channel request and examine whether the new primary channel request is compatible with all primary channels as well as TXOP schedules, RAWs, or TXOPs as generally defined above in the list of overlapping networks with the requesting networks and transmit a coordination request with either SUCCESS or REJECT 1513’, ¶ 0184), and 
determine, on the basis of the first communication situation information and the second communication situation information, whether or not it is permissible to transmit first control request information regarding a control request of a communication parameter in the another base station (Fig. 15, ‘if a conflict is detected, CAP 1502 may respond to the coordination request with a coordination frame with the status set to REJECT, which may also include alternative primary channel(s) that requesting AP 1501 may use as the new primary channel. REJECT may also include alternative values as defined herein. If REJECT is received, requesting AP 1501 may then choose a new primary channel and transmit another coordination request frame 1514 to CAP 1502 until CAP 1502 replies with a coordination response frame with the status SUCCESS or until requesting AP 1501 determines that it cannot find a suitable primary channel. If alternative values are included in the coordination response, the requesting AP may evaluate whether that alternative value is acceptable. If it is acceptable, the requesting AP may respond to the CAP that it accepts the alternative value. After receiving SUCCESS, requesting AP 1501 may then transmit a new channel announcement 1515 to the CAP 1502 to announce switching to the new primary channel for its network’, ¶ 0185).
As to Claim 2, Wang further discloses wherein the communication    
parameter includes at least one of a detection threshold value or transmission power (‘the channel or sector preferences indication field 2304 may be implemented as a bitmap, with a positive indication of "1" representing the channel for which some requirement is satisfied, such as the RCPI, RPI, and/or RSNI level exceeds a threshold, or at least a minimal modulation and coding scheme (MCS) can be achieved, etc.’, ¶ 0245).
As to Claim 3, Wang further discloses wherein the control section carries out control of a communication parameter in the base station on a basis of a result of the determination of whether or not it is permissible to carry out the control (‘requesting AP 1601 may then transmit a new channel announcement 1615a and 1615b to CorAP 1602 and CorAP 1603 respectively to announce switching to the new primary channel for its network if it has received a coordination response frame with the status set to SUCCESS from all CorAPS, or if at least a set number of beacons has been received from all CCs or CorAPs since the transmission of coordination request frames to all CCs or CorAPs, or if at least a set period of time has elapsed after the coordination request frame has been sent to all CCs or CorAPs. Subsequently, the requesting AP may transmit or broadcast a new channel announcement in a beacon, short beacon or any other type of frame’, ¶ 0190).
As to Claim 4, Wang further discloses wherein the control section performs control for transmitting the first communication situation information to the another base station (‘before the requesting AP may add a new beacon subinterval/RAW/TXOP assignment, it may first determine a best TXOP/RAW for itself based on the measured interference. The CAP may then receive the coordination request including the TXOP/RAW request 2003 transmitted from the requesting AP’, ¶ 0202).
As to Claim 5, Wang further discloses wherein the first communication situation information includes at least one of a throughput, the number of transmission opportunity acquisitions, the number of transmission failures, information regarding realized communication quality with respect to requested communication quality, information regarding a period of time during which a communication situation is observed, or information regarding control performed before transmission (‘in the example of Fig. 16, there is one requesting AP 1601 and two CorAPs 1602 and 1603. However, this example may be expanded to any number of requesting APs and CorAPs or CCs. In distributed channel coordination, each AP may maintain/update a list of networks which are overlapping with its own network as well as the settings of all these networks such as primary channels, reserved TXOP schedules, QoS settings, TIM/UL access windows schedules, and parameters’, ¶ 0186).
As to Claim 6, Wang further discloses wherein the control section carries out control of a communication parameter in the base station on a basis of second control request information regarding a control request of a communication parameter in the base station received from the another base station (‘the measurement interference message or IE includes interference measured by the AP. The measured interference reported by the requesting AP may include any of the parameters detailed herein. This report may allow the CAP 1502 to maintain/update a list which networks are overlapping with other networks as well as the settings of all networks such as primary channels, reserved TXOP/RAW/PRAW/TWT/restricted window schedules, QoS settings, TIM/UL access windows, TXOP as generally defined above, schedules and parameters’, ¶ 0182).
As to Claim 14, Wang further discloses wherein the second communication situation information includes at least one of a throughput, the number of transmission opportunity acquisitions, the number of transmission failures, information regarding realized communication quality with respect to requested communication quality, information regarding a period of time during which a communication situation is observed, or information regarding control performed before transmission (‘CAP 1502 may then evaluate the primary channel request and examine whether the new primary channel request is compatible with all primary channels as well as TXOP schedules, RAWs, or TXOPs as generally defined above in the list of overlapping networks with the requesting networks and transmit a coordination request with either SUCCESS or REJECT 1513’, ¶ 0184).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/151656 A1 to Gage et al. (Gage), in view of WO 2014/110397 A1 Wang et al. (Wang) as disclosed in the IDS.
As to Claims 16 and 20, Gage discloses a communication apparatus that is a subordinate terminal connected to a base station, the communication apparatus comprising: 
a control section (Figure 1, ‘processor 110’, ¶ 0047) that carries out control of a communication parameter of the subordinate terminal on a basis of control request information regarding a control request of a communication parameter in the base station received from the base station (‘in some embodiments, the power or reliability of information broadcast by an AP (e.g., APs 'A' 402, 'B' 406, and 'C 408) to all MSs may be different from that of information transmitted by an AP to a specific MS (e.g., MS '2' 418). Therefore, MS '2' 418 may actually receive and decode the message broadcast in step 826 from AP 'B ' 406 claiming a set of resources but may choose instead to ignore the claims based on some signal quality metric. For example, MS '2' 418 may ignore the claims if the Signal to Interference-Plus-Noise Ratio (SINR) for the message claiming {RB}, transmitted at power level p, is below a predetermined threshold value (‘predetermined threshold value is interpreted as communication parameter’)’, ¶ 0071). 
Gage does not expressly disclose wherein the control request information is information based on first communication situation information regarding a communication situation of the base station and second communication situation information regarding a communication situation of another base station.
However, Wang discloses wherein the control request information is information based on first communication situation information regarding a communication situation of the base station and second communication situation information regarding a communication situation of another base station (‘the measurement interference message or IE includes interference measured by the AP. The measured interference reported by the requesting AP may include any of the parameters detailed herein. This report may allow the CAP 1502 to maintain/update a list which networks are overlapping with other networks as well as the settings of all networks such as primary channels, reserved TXOP/RAW/PRAW/TWT/restricted window schedules, QoS settings, TIM/UL access windows, TXOP as generally defined above, schedules and parameters’, ¶ 0182).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the control request information is information based on first communication situation information regarding a communication situation of the base station and second communication situation information regarding a communication situation of another base station’ as disclosed by Wang into Gage to effectively mitigate and report interference in wireless communication system, Wang  ¶ 0100.
As to Claim 17, Gage further discloses wherein the communication parameter includes at least one of a detection threshold value or transmission power (‘furthermore, the degree of interference allowed between cells can be dynamically adjusted by changing transmit power levels based on resource conflict and usage reports received from the same MSs that are the target of an upcoming transmission’, ¶ 00140).
As to Claim 18, Gage further discloses wherein the control section performs control for notifying the base station that the communication apparatus corresponds to a function for carrying out control of the communication parameter (‘therefore, the conflict report sent by MS '2' 418 in step 832 will be based only on the conflicts, if any, detected in the resources (RA' ' J claimed by AP 'A' 402 in step 822 using transmit power level 1’,  ¶ 0072).
As to Claim 19, Gage does not expressly disclose wherein the control section performs control for transmitting the first communication situation information or the control request information received from the base station to the another base station. 
However, Wang further discloses wherein the control section performs control for transmitting the first communication situation information or the control request information received from the base station to the another base station (‘before the requesting AP may add a new beacon subinterval/RAW/TXOP assignment, it may first determine a best TXOP/RAW for itself based on the measured interference. The CAP may then receive the coordination request including the TXOP/RAW request 2003 transmitted from the requesting AP’, ¶ 0202).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the control section performs control for transmitting the first communication situation information or the control request information received from the base station to the another base station’ as disclosed by Wang into Gage to effectively mitigate and report interference in wireless communication system, Wang  ¶ 0100.

6.	Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of WO 2012/151656 A1 to Gage et al. (Gage).
As to Claim 7, Wang does not expressly disclose wherein the control section determines whether or not it is permissible to carry out control of a communication parameter in the base station on a basis of the first communication situation information and a result of comparison between a first index calculated from the second communication situation information and a first threshold value.
However, Gage discloses wherein the control section determines whether or not it is permissible to carry out control of a communication parameter in the base station on a basis of the first communication situation information and a result of comparison between a first index calculated from the second communication situation information and a first threshold value (‘in yet another embodiment, the AP transmits a first claim for radio resources that comprises pathloss data associated with a first TPZ and transmits a second claim for radio resources that comprises pathloss data associated with a second TPZ. The AP also transmits a power reference signal (PRS) at a TPL known to the mobile station. The mobile station measures the Signal to Interference-plus-Noise Ratio (SINR) of the received PRS, calculates the pathloss of the PRS, and matches the calculated pathloss with the pathloss data and the associated resource claim for either the first or second TPZ’, ¶ 0031). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the control section determines whether or not it is permissible to carry out control of a communication parameter in the base station on a basis of the first communication situation information and a result of comparison between a first index calculated from the second communication situation information and a first threshold value’ as disclosed by Gage into Wang to effectively control and mitigate interference in wireless communication system, Gage ¶ 0028.
As to Claim 8, Wang does not expressly disclose wherein the control section performs control for transmitting, on a basis of a result of the determination of whether or not it is permissible to carry out control, second control request information regarding a control request of a communication parameter in the base station to a subordinate terminal of the base station.
However, Gage discloses wherein the control section performs control for transmitting, on a basis of a result of the determination of whether or not it is permissible to carry out control, second control request information regarding a control request of a communication parameter in the base station to a subordinate terminal of the base station (‘in some embodiments, the power or reliability of information broadcast by an AP (e.g., APs 'A' 402, 'B' 406, and 'C 408) to all MSs may be different from that of information transmitted by an AP to a specific MS (e.g., MS '2' 418). Therefore, MS '2' 418 may actually receive and decode the message broadcast in step 826 from AP 'B ' 406 claiming a set of resources but may choose instead to ignore the claims based on some signal quality metric. For example, MS '2' 418 may ignore the claims if the Signal to Interference-Plus-Noise Ratio (SINR) for the message claiming {RB}, transmitted at power level p, is below a predetermined threshold value’, ¶ 0071). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the control section performs control for transmitting, on a basis of a result of the determination of whether or not it is permissible to carry out control, second control request information regarding a control request of a communication parameter in the base station to a subordinate terminal of the base station’ as disclosed by Gage into Wang to effectively control and mitigate interference in wireless communication system, Gage  ¶ 0028.
As to Claim 9, Wang does not expressly disclose wherein the control section performs control for transmitting second control request information regarding a control request of a communication parameter in the base station, the second control request information being received from the another base station, to a subordinate terminal of the base station.
However, Gage discloses wherein the control section performs control for transmitting second control request information regarding a control request of a communication parameter in the base station, the second control request information being received from the another base station, to a subordinate terminal of the base station (‘in some embodiments, the power or reliability of information broadcast by an AP (e.g., APs 'A' 402, 'B' 406, and 'C 408) to all MSs may be different from that of information transmitted by an AP to a specific MS (e.g., MS '2' 418). Therefore, MS '2' 418 may actually receive and decode the message broadcast in step 826 from AP 'B ' 406 claiming a set of resources but may choose instead to ignore the claims based on some signal quality metric. For example, MS '2' 418 may ignore the claims if the Signal to Interference-Plus-Noise Ratio (SINR) for the message claiming {RB}, transmitted at power level p, is below a predetermined threshold value’, ¶ 0071). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the control section performs control for transmitting second control request information regarding a control request of a communication parameter in the base station, the second control request information being received from the another base station, to a subordinate terminal of the base station’ as disclosed by Gage into Wang to effectively control and mitigate interference in wireless communication system, Gage  ¶ 0028.

As to Claim 10, Wang does not expressly disclose wherein the control section determines whether or not it is permissible to transmit the first control request information on a basis of the first communication situation information and a result of comparison between a second index calculated from the second communication situation information and a second threshold value.
However, Gage discloses wherein the control section determines whether or not it is permissible to transmit the first control request information on a basis of the first communication situation information and a result of comparison between a second index calculated from the second communication situation information and a second threshold value (‘in yet another embodiment, the AP transmits a first claim for radio resources that comprises pathloss data associated with a first TPZ and transmits a second claim for radio resources that comprises pathloss data associated with a second TPZ. The AP also transmits a power reference signal (PRS) at a TPL known to the mobile station. The mobile station measures the Signal to Interference-plus-Noise Ratio (SINR) of the received PRS, calculates the pathloss of the PRS, and matches the calculated pathloss with the pathloss data and the associated resource claim for either the first or second TPZ’, ¶ 0031). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the control section determines whether or not it is permissible to transmit the first control request information on a basis of the first communication situation information and a result of comparison between a second index calculated from the second communication situation information and a second threshold value’ as disclosed by Gage into Wang to effectively control and mitigate interference in wireless communication system, Gage  ¶ 0028.
As to Claim 11, Wang further discloses wherein, in a case where the first control request information includes the detection threshold value as the communication parameter, the first control request information includes at least one of information indicating that control of the detection threshold value is requested, information regarding a control amount for the detection threshold value, or information regarding a parameter for calculating the control amount for the detection threshold value (‘the channel or sector preferences indication field 2304 may be implemented as a bitmap, with a positive indication of "1" representing the channel for which some requirement is satisfied, such as the RCPI, RPI, and/or RSNI level exceeds a threshold, or at least a minimal modulation and coding scheme (MCS) can be achieved, etc.’, ¶ 0245).
As to Claim 12, Wang further discloses wherein, in a case where the first control request information includes the transmission power as the communication parameter, the first control request information includes at least one of information indicating that control of the transmission power is requested, information regarding a control amount for the transmission power, or information regarding a parameter for calculating the control amount for the transmission power (‘BSSl 501 may be an 802.11ah BSS with a narrow bandwidth of 1 MHz or a BSS conforming to another 802.11 standard or wireless standard (e.g., LTE, WiMAX, etc.) with higher transmit power’, ¶ 0094).
As to Claim 13, Wang does not expressly disclose wherein the control section corrects, in a case where the second control request information is received from a plurality of the other base stations, the second control request information received later in time, and carries out control of a communication parameter in the base station on a basis of the corrected second control request information.
However, Gage discloses wherein the control section corrects, in a case where the second control request information is received from a plurality of the other base stations, the second control request information received later in time, and carries out control of a communication parameter in the base station on a basis of the corrected second control request information ( ‘at the time of the designated TXOP, the serving AP (e.g., AP '2' 1 1 14) in step 1334 may avoid potential interference by not scheduling the use of the contended resources in that TPZ in that TXOP. The serving AP (e.g., AP '2' 1 1 14) may either allocate alternate resources to the MS (e.g., MS 'd' 1256) in that TXOP or re-schedule resources for the MS to a later TXOP’, ¶ 0100).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the control section corrects, in a case where the second control request information is received from a plurality of the other base stations, the second control request information received later in time, and carries out control of a communication parameter in the base station on a basis of the corrected second control request information’ as disclosed by Gage into Wang to effectively control and mitigate interference in wireless communication system, Gage  ¶ 0028.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463